Title: [June 1788]
From: Washington, George
To: 

 


Sunday. June 1st. About Sun rise, we set out for the Great Falls, where having met Mr. Smith (the assistent Manager who resides at the works at the Seneca falls) we examined the Canal, banks and other operations at this place and were pleased to find them in such forwardness and so well executed. The upper part of the Canal, however, still requires to be widened—Stones &ca. removed out of it and the lower side banked. From hence we proceeded by a Small cut, & wall About a mile higher up the River to the Seneca falls, where much digging & blowing had been performed for the purpose of conducting the Navigation through one of the Swashes on the Virginia side and a good deal of Substantial Wall erected but the whole being in a rude & unfinished state no judgment could be formed of the time necessary to execute it; but Mr. Smith supposes 20 hands will be able to accomplish it this Summer as a like number wd. do that at the Great falls above the Lock Seats. At this place we breakfasted, and in Company with Mr. Smith continued our journey. Dined at Leesburgh & lodged at Mr. Jno. Houghs.
 


Monday 2d. About 5 Oclock, after an early breakfast, we set off, pilotted by Mr. Hough thro’ by roads, over the short hills—by the House & Mill of one Belt for the Mo. of Shenandoah where we arrived partly by a good, & partly by a rugged road, at half after eight Oclock—distance about 12 Miles. Soon after came Govr. Johnson, and about 10 Oclock Govr. Lee & Colo. Gilpin arrived. We then, together, crossed the River, walked up to the head of the Canal on the Maryland side & viewed all the Works. Found that the Canal At the head was accomplished, & appeared to be well walled on both sides; and a tow path on the Maryland side for some distance below—but that much of the work remained yet to do How[eve]r the supposition is, that it may be so far compleated as to open the navigation in the course of the Summer for the passage of Boats tho much more labour will be necessary to perfect it. After dinner the board set—proceeded to the examination of Sundry accts. and other business which came before them; but that for which it principally met at this place—viz.—an investigation of complaints exhibited against Mr. Richardson Stuart, was postponed on acct. of his non-attendance occasioned as was said by a Law suit on the Genl. Court at Annapolis at which he was obliged to be prest. The board however conceiving that a

Manager without an Assistant was suffict. to superintend the works and thinking Mr. Smith the most competent of the two, resolved to discontinue Mr. Stuart at the expiration of the year for which he was engaged—viz.—the 15th. of July and to vest the chief direction in him.


   
   The four directors informed Richardson Stewart of their decision by a letter written this same day. “The present funds or prospects will not warrant our continuing two managers . . . ,” they explained. “It is with reluctance we found ourselves under the necessity to make an arrangement which at this point of time may possibly be thought by your enemies to be occasioned by the charges against you, but it has proceeded solely from our duty and inclination to promote the Company’s interest without being influenced in any degree by facts alleged and not examined into. The preference given to Mr. Smith is on different principles and we expect cannot surprise you or hurt your feelings” (BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 82).



   
   To James Smith the directors recommended that “the most vigorous efforts” be made to open the navigation at all three falls by summer and that, with that view in mind, the work force “be increased as the occasion may require and opportunity will serve” (BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 83).



 


Tuesday 3d. Having accomplished all the business that came before the board by 10 Oclock, the members seperated and I (Colo. Humphreys having returned the day before) went to my Brothers about eight miles off—dined there and continued on in the Afternoon to Colonel Warner Washington’s where I spent the evening.
 


Wednesday 4th. About 7 Oclock I left this place, Fairfield, bated at a Small Tavern (Bacon fort) 15 miles distant—dined at the Tavern of one Lacey 14 Miles further and lodged at Newgate 16 Miles lower down.


   
   Joseph Lacey apparently began renting and operating Charles West’s tavern in Loudoun County some time before West’s death in 1786 and subsequently purchased the place (HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 495–96).



 


Thursday 5th. After an early breakfast I continued my Journey by the upper and lower churches of this Parish & passing through my Plantations at Dogue run, Frenchs, and the Ferry and the New Barn I reached home about Noon in about 28 Miles riding where I found Colo. Humphreys who had just got in before me from Abingdon.
The Weather and Thermometer by the Accounts rendered—stood as follow.
Saturday afternoon a heavy rain, mixed with hail and a violent wind (which blew down much of my fencing at French’s).

Sunday—Clear Morning and evening, cloudy mid-day. Wind No. in the Morning—No. W. at Noon & So. W. at Night.
Munday—Cloudy Morning, clear afterwards. Wind at No. Et. in the Morning, & South afterwards.
Tuesday—Cloudy with the wind at So. Et.
Wednesday—Much rain fell last Night, and this day, till 12 or 1 Oclock; Cloudy afterwards. wind at No. Et. in the Morning—So. Et. afterwards.
Thursday—Cloudy or foggy morning clear afterwards with very little or no wind.





Mercury.




Sunday
Morng.
61
Noon
68
Night
—


Monday

62

72

69


Tuesday

64

68

68


Wednesday

67

69

72


Thursday

70

79

78


On Saturday, the Ditchers finished weeding the honey locusts in the vineyard. Planted in the No. Garden, between the Green house & quarter 10 grains of early Corn; given to me (from So. Carolina) by Genl. Spotswood. And finished replanting Corn at Dogue Run.
On Monday—Finished plantg. every other Corn Row with Potatoes at Dogue run & began the intermediate ones (next the Carrots. Planting Potatoes at the Ferry, after repairing the Fencing which had blown down at this place & French’s. Listing & harrowing for Potatoes at all the Plantns. Finished cutting grass (that was fit for it) at French’s about 12 Oclock to day—but the Rains had much injured the first hay. Sent Materials for the Dairy in the Neck to day—Churns &ca.
On Tuesday—Muddy hole People, as had been the case at the Ferry, Dogue run &ca., had cut Rye out of their Wheat & were hoeing baulks in the New grd. At the Ferry the Potatoe planters having overtaken the Plows & Harrows, went to weeding Corn, with their hoes, as was the case at Frenchs—that is weeding Corn with Hoes. Made the Pole fence at D. Run round the English Barley in field No. 1. Chopped in (the Potatoe Planters having overtaken the Hoes & harrows) Oats & Timothy seed in the ground that had been prepared in the Swamp, in the middle meadow at this place. At the River every other Row of Patoes had been planted, & up to the farm pen of the intermediate ones when the Plows being overtaken the Planters were employed in weeding Water Mellons & taking Wheat from the Rye.

Seperated the Rams from the Ewes. Finished landing Corn from Chamberlains Vessel—viz.—425 at the Mill & 1004 at the Mansn. House.
On Wednesday—Transplanted part of a Row of Carrots to compleat an unfinished one at the ferry. Recd. 10,000 ft. of Inch pine plank from Messrs. Peterson & Tayler. Discharged Mr. Chamberlns. Vessel.

	
   
   The upper church of Truro Parish was Payne’s Church; the lower one was Pohick Church (see main entry for 9 Sept. 1768).



 


Friday 6th. Thermometer at 72 in the Morning—82 at Noon And 80 at Night. Clear, Calm and warm all day.
Visited all the Plantations.
In the Neck the Plows & harrows were Weeding Corn, & preparing for the Reception of Potatoes between. The other hands were planting them till they overtook the harrows; then employed in taking Rye from Wheat. Shearing Sheep &ca.
At Muddy hole, except the Plow people, the other hands were engaged in the New ground at the Mansn. House, assisted by the Dogue-run hands.
At Dogue run—the Plows & harrows were weeding Corn, & preparing for the Reception of Potatoes. The other hds. were (as above) at the New grd. except 2 Shearing of Sheep.
At French’s, the ground being too wet to plant & cover Potatoes I ordered the People (except those with the Plows & harrows) to weed Corn, & cut Rye from the Wheat. Harrowing in Pease in the West part of field No. 5. This was done after the ground had been plowed & twice harrowed—3 harrowings afterwards but notwithstanding the ground by the frequent and hard rains which had fallen af[ter] it was plowed, was settled & too closely bound together. The Hay at this place was opened, & stirred but had received great injury.
At the Ferry—The plows and harrows were weeding Corn, & preparing for Potatoes. The hoes, the grd. being too wet to plant them, were weeding Corn.
 


Saturday 7th. Thermometer at 74 in the Morning—82 at Noon and 82 at Night. Clear morning—but clouds arising about Noon, produced one or two showers (of no long continuance) about one Oclock, with thunder & lightning—but little Wind.
Visited the Ferry, & Frenchs Plantations. At the first, the Plows & harrows were at Work as usual and the other hands planting

Potatoes, but as the ground was very heavy (especially in places) I directed them to desist and go to weeding Corn.
At Frenchs the People were planting Potatoes—but improperly on Account of the wetness of the ground. Plows in the Corn & one harrow following them—two harrowing in Pease.
Finished yesterday afternoon hoeing up the balks in the New part of the New grd. and went to replanting the Corn there, which would be compleated to day.
Ditchers after having made up the fence along the ferry road were about a similar one at Frenchs between fields No. 1 & 2.
Stirring, and endeavouring to secure what hay was down but it is scarcely worth the trouble, from the injury it has sustained.
 


Sunday 8th. Thermometer at 72 in the Morning—70 at Noon and 69 at Night. A very heavy Shower of rain for an hour fell after dark last night with continual lightning and loud thunder. Wind at No. Et. all day with very clouds but no rain.
 


Monday 9th. Thermometer at 62 in the morning—76 at Noon and 75 at Night. Thick foggy morning, with the Wind at So. Et. Clear towards noon with the Wind at So. Wt.
Captn. Barney, in the Miniature Ship Federalist—as a present from the Merchants of Baltimore to me arrived here to Breakfast with her and stayed all day & Night.
Remained at home all day.

	
   
   The Federalist, a fifteen-foot-long boat rigged as a ship, was a showpiece designed to represent Baltimore’s maritime trades and to symbolize the proposed federal union. “Highly ornamented” and mounted on a horse-drawn carriage frame, the little ship had been pulled through the main streets of Baltimore on 1 May as part of a great procession of merchants, artisans, and professionals celebrating Maryland’s ratification of the new Constitution five days earlier. Miniature ships, named the Federalist or the Union, were features of many Federalist victory parades before and after Maryland’s ratification. However, in Baltimore a group of Federalist merchants took the further step of launching their vessel after the celebration and dispatching it to Mount Vernon under the command of Joshua Barney (1759–1818), a naval hero of the Revolution and a staunch Federalist, for presentation to GW “as an Offering . . . expressive of their Veneration of his Services and Federalism” (Md. Journal, 6 May 1788 and 3 June 1788; GW to William Smith et al., 8 June 1788, anonymous donor).



 


Tuesday 10th. Thermometer at 70 in the Morning. 80 at Noon and 79 at Night. Wind at So. Wt. A hard shower of Rain about 5 Oclock in the Afternoon which continued half an hour or more.
Between 9 and 10 Oclock set out for Fredericksburgh, accompanied

by Mrs. Washington, on a visit to my Mother. Made a visit to Mr. & Mrs. Thompson in Colchester & reached Colo. Blackburns to dinner, where we lodged. He was from home. The next Morning, about Sun rise we continued our journey. Breakfasted at Stafford Court House and intended to have dined at Mr. Fitzhughs of Chatham but he & Lady being from home we proceeded to Fredericksburgh—alighted at my Mothers and sent the Carriage & horses to my Sister Lewis’s—where we dined and lodged—As we also did the next day, the first in company with Mr. Fitzhugh, Colo. Carter & Colo. Willis and their Ladies, and Genl. Weeden. The day following (Friday) we dined in a large Company at Mansfield (Mr. Man Page’s). On Saturday we visited Genl. Spotswoods dined there & returned in the Evening to My Sisters. On Sunday we went to Church. The Congregation being alarmed (without cause) and supposg. the Gallery at the No. End was about to fall, were thrown into the utmost confusion; and in the precipitate retreat to the doors many got hurt. Dined in a large Company at Colo. Willis’s—Where, taking leave of my friends, we re-crossed the River, and Spent the Evening at Chatham. The next Morning before five Oclock we left it—travelled to Dumfries to breakfast—and reached home to a late dinner and found that Captn. Barney had left it about half an hour before for Alexandria to proceed in the Stage of Tomorrow for Baltimore.
Upon examination of the Accts. of the Work & Weather at home, during my absence, found them to be as follow.


   
   Charles Carter of Ludlow, encumbered by heavy debts, had a few months earlier been obliged to sign over Ludlow farm and his other property in Stafford County to three trustees for public sale in order to satisfy his many anxious creditors (Va. Herald, 27 Mar. 1788). He and his wife, Elizabeth Chiswell Carter (d. 1804), were probably now living in Fredericksburg, where the following year Mrs. Carter advertised that she would take in “a few young gentlemen” as boarders at the rate of £25 a year (Va. Herald, 20 Aug. 1789; SHACKELFORDGeorge Green Shackelford. “Nanzatico, King George County, Virginia.” Virginia Magazine of History and Biography 73 (1965): 387–404., 394, 402).



   
   Lewis Willis (1734–1813), of Willis Hill near Fredericksburg, was the son of GW’s aunt Mildred Washington (1696–c.1745) and her second husband, Col. Henry Willis (c.1691–1740). Lewis Willis served as a lieutenant colonel in the 10th Virginia Regiment during the War of Independence and was for many years a vestryman of St. George’s Parish, Spotsylvania County. His first wife was Mary Champe of King George County, and after her death he married his present wife, Ann Carter Champe, widow of his brother-in-law John Champe, Jr. (d. 1775).



   
   At St. George’s Church, Mrs. Washington “perceived the Tomb of her Father the late John Dandridge Esqr. to be much out of sorts.” GW subsequently wrote Charles Carter asking him “to have it done up again.” GW bore the expense of the work, £1 10s. (28 June 1788, DLC:GW; LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 270).



 



Wednesday 11th. Thermometer at 69 in the Morning—75 at Noon and 75 at Night. Clear with the Wind at No. Wt. in the Morning and So. Wt. in the afternoon.
That the Plows from French’s and Muddy hole—as also the hands of those places, had been at work in the Mansion House New ground since Sunday and the Plows (except one to throw a furrow to the Corn) from Dogue run had come there yesterday.
That at the Ferry, and Dogue run, (the ground being too wet to plant Potatoes) the Plows at both places on Monday, and at the first yesterday and to day, were plowing Corn & throwing a furrow on each side to the plants (whilst the Hoes were weeding the same)—also prepg. for Pots.
That in the Neck, the ground not being quite so wet, the hands continued planting Potatoes on Monday & yesterday—plowing & harrowing as usual for them.
That four Mowers went on Tuesday (yesterday) to cut the Clover in the Neck; Tom Davis one of them.
That Cornelius, his Brother, and the two boys, returned to bricklaying again yesterday.
And that the following Gentlemen dined here—to wit—Colo. Fitzgerald & Messrs. Digges & Carroll, and Doctr. Hall & Brother from Maryland; and Messrs. Rumney, Hodgsden, Munsher, Cary & Williams from Alexandria.
That the Muddy hole hands this day (Wednesday) had wed the Pumpkins & Sweet Potatoes.
The Dogue run hands weeding Corn with the Hoes after the furrows had been thrown to it.
At Frenchs, the hands were grubbing Bushes in the ground which was receiving Pease; & the farmer showing and covering them near Manleys Houses with two pair of Harrows.
At the Ferry, the Plows were throwing furrows to the Corn & preparing as usual for Potatoes between it. Hoes weeding the Corn.
Finished cutting the Clover in the Neck about 12 Oclock to day.


   
   Among the several Dr. Halls living in Maryland at this time was the prominent Harford County physician and educator Dr. Jacob Hall (1747–1812), but the Dr. Hall who visited Mount Vernon on 11 June was probably Dr. Elisha Hall (1754–1814) of Fredericksburg. He had one or more brothers living in Maryland, and he treated GW’s mother for what was apparently breast cancer during her final days in the summer of 1789 (PLEASANTSJ. Hall Pleasants. “Jacob Hall, Surgeon and Educator, 1747–1812.” Maryland Historical Magazine 8 (1913): 217–35., 217–26; JOHNSTON [6]Christopher Johnston. “Hall Family of Calvert County.” Maryland Historical Magazine 8 (1913): 291–301, 381–82., 297–99, 381–82; BLANTONWyndham B. Blanton. Medicine in Virginia in the Eighteenth Century. Richmond, 1931., 359–66).


   
   
   William Hodgson (1765–1820) came to Alexandria from Whitehaven, Eng., about 1785 and established himself as a merchant, an occupation in which he engaged for many years.



 



Thursday 12th. Thermometer 70 in the Morning. 78 at Noon. and 77 at Night. Wind at So. & So. W. A hard rain in the evening with some Hail.
At the Mansion Ho. New ground 6 Plows were at Work—viz.—4 from D. Run 1 from Frenchs, & 1 from M. Hole which would by Noon have finished breaking up the balks on the So. Side of the Road.
At Muddy hole, the hands belonging there, were hoeing up balks in the above New ground where the Plows could not conveniently run.
At the Ferry 3 plows were weeding Corn & preparing for Potatoes—the Hoes weeding Corn also.
At French’s, the Hoes were weeding Corn—two Plows doing the same. and two harrows preparing for, and putting in Pease in Field No. 5 broadcast.
At D. Run, all hands were weeding Corn—1 plow throwing furrows to it.
Cutting Clover at French’s.
 


Friday 13th. Thermometer at 71 in the Morning—69 at Noon and 70 at Night. Wind at No. Et. & rain till 8 Oclock moderately then hard till 4 Oclock.
Five plows, when the Weather would permit, were working in the Mansn. House New grd.—as were the hands from Muddy hole.
At the Ferry, the hands had been attempting to weed corn (wet as the grd. was).
At Frenchs weeding Water Mellens.
 


Saturday 14th. Thermometer 66 in the Morning—69 at Noon and 68 at Night. Wind at No. E. and Showery all day.
Hoeing and plowing balks in the New grd. at Mansn. Ho. with the People from Muddy hole & 2 plows from the Ferry, 3 from Frenchs, and 1 from Muddy hole.
At Muddy hole threw a furrow to the Irish Potatoes (back of the one that first covered them).
At the River Plantation, all hands were planting Potatoes & weeding Corn. The Plows were throwing a furrow (on each side) to the Corn, covering Potatoes, &ca. The Pumpkins were also weeded and the Planting of Potatoes compleated at this place; qty. 269¾ Bushels. Plows prevented working here yesterday—but this day after putting in & compleating their work for the Potatoes plowed between the Pumpkins & then went into field No. 8 to

prepare what remained of the unsowed part for Buck Wheat &ca.
At Dogue Run the hands were yesterday & to day weeding Corn—3 plows previously throwing a furrow on each side to it—little or no plowing here yesterday owing to the rain.
At French’s weeding Pumpkins and setting Corn.
At the Ferry they were employed in doing the latter.
Finished cutting the Clover at French’s.
Colo. Harrison and Mr. Corbn. Washington came here to Dinner, and stayed all Night.
 


Sunday 15th. Thermometer at 62 in the Morning—68 at Noon And 68 at Night. Wind at No. Et. in the Morning—then So. Et.
Colo. Harrison & Mr. C. Washington went away after Breakfast. Cap. Barney (who went to Alexa. on Wednesday last) returned here this Morning—dined at Mr. Lund Washington’s with Colo. Humphreys—came back afterwards.
 


Monday 16th. Thermometer at 62 in the Morning, 70 at Noon and 70 at Night. Wind at So. Et. Morning & evening clear but cloudy between.
Finished plowing the New grd. at the Mansn. House about Noon to day. The ferry Plows went home—the others to Plowing at French’s for Pease. The hands from Muddy hole were weeding the New ground Corn with their Hoes.
At the Ferry, Frenchs, D. Run and River Plantations the People were Weeding of Corn with Hoes. The Plows throwing furrows to it and at the River breaking up for B. Wheat.
Returned home this evening as has been mentioned already.
 


Tuesday 17th. Thermometer at 67 in the Morng.—78 at Noon and 77 at Night. Morning and evening clear, midday cloudy.
Visited all the Plantations except that in the Neck. Examined the grain at each, and find the fields as follow.
At Muddy hole, the Wheat in No. 2, as might be expected from the exhausted state of the Land, was generally thin, and in some places scarcely worth reaping. The Rye (in the same field) though indifferent in places is full as good as could reasonably be expected from the Land, except the defect in the head. The Wheat in No. 4, where the ground had any strength, exceeded (considering the late sowing of it) my expectations. Other parts was good for nothg. and upon the whole very indifferent. The Oats in this field may be deemed above mediocrity—being, (though not high or stout) very regular & even. The Wht. in No. 1 (self sown, being

the shattered grains which were plowed in when the Buck Wheat was sown) was very thin in places and not sufficiently thick in any. The Barley in this field (except being very much mixed with Oats) may be deemed tolerable. That part of the grd. wch. had been sprinkled with dung bore the best grain and next to it, that which had been in Potatoes. The whole was too thin. The Clover, generally, which had been sown with this Barley looked full as well as could be expected.
At Dogue run, The Wheat & Rye in field No. 4 (except the defect in the head) may be considered as very good for Corn grd. Wheat. The fallowed Wheat in field No. 6 is very stout on the East side of the field but too thin even there. Another part of the field was, in a manner, Intirely lost by the Winters frosts, aided in the lowest places by the continual Rains which have fallen this Spring and Summer. Upon the whole, though it was (partly) put in late, and in bad order. It exhibits an evidence of its superiority over Corn ground. The Rye in the No. part of the field with the exception beforementioned may (tho thin in places) be deemed good. The Barley at this place, contrary to my expectations, is much inferior, except in spots, to that at Muddy hole; & will turn out very indifferently: whether from the nature of the Soil, which was not able to bear the wet so well, the Land being more worn, which I do not conceive to be the case, or to some other cause I am not able to decide. The Oats in the same field (No. 2) are tolerably good, rather preferable to those at Muddy hole. The Clover is fully equal to my expectations which was sown among them. The Flax at this place may be called very good—but the rankest & best of it was twisted and laid down by the repeated Rains, and Wind.
At French’s, the Wheat, generally, is thin—Scarcely any good and much of it very indifferent. The Rye is partly good, and partly very indifferent. The Barley at this place is some good, and some very indifferent. It is, however, much better than that at Dogue run & perhaps upon the whole preferable to that at Muddy hole. The Oats here, with scarcely any exception, may be esteemed fine and the Clover which was sown among them, and the Barley very promising in general. The English Pease & Beans which had been sown here were entirely destroyed with weeds. The Minorca Barley (but this was late sown) appeared as if it would come to little—nor did the English Barley & other small parcels which were sown at D. Run promise much. None of the Buck Wht. at this place looked well. The last sown was, almost entirely destroyed and in every, even the best parts of the field there were

spots, and in some places large ones, where the B. Wht. after coming up, seemed to have been drowned, and drowning even where the Water did not lay & where the Soil was good.
At the Ferry, there was no good Wheat. That which was sown in the fallowed ground (late) was miserable—only parts of the grd. havg. any. The Corn ground Wheat was thin, except in the Hills which had been manured with fish guts &ca. and there it appeared, tho’ rank, to be fired and entangled. The Rye (which was early sown, and looked remarkably well, & stood very thick in the fall) is exceedingly bad, being thin, week, & much broken down by the winds and rain. The Oats stand regular, & equal through the whole, and may be deemed middling.
Remarks—No rust appeared in any of the Wheat, though from the continual rains & cloudy weather it was much expected. This grain, however, and the Rye more so, is a good deal injured by the speck; that is, from the farina’s being beat off before the grain was fully impregnated by which whole heads, parts of heads and grains here & there have not filled which must diminish the quantity considerably. Having suffered nothing to feed upon my grain this year, the Crop would have been much the better for it, but the frosts of Winter (when the Snows were blown off) destroying some parts of the fields entirely & thinning it in others and the constant rains since the middle of March drowning that which was in the low parts—though it brought forward others which otherwise would have come to nothing has rendered the prospect of a crop very indifferent. The grain which is not injured appears to be full, & seems as if it would be large—but it (the Wheat) is exceedingly intermixed with cheat and must be very much injured thereby.
Weeding Corn at all the Plantations with the Hoes, and throwing furrows to it with the Plows—also plowing the intervals between for Potatoes and at French’s plowing & harrowing for Pease.
 


Wednesday 18th. Thermometer at 70 in the Morning—75 at Noon And 72 at Night. Clear in the Morning; at Noon & Night Cloudy with rains about 10 Oclock for an hour. Wind at South.
Rid into the Neck and to all the Plantations.
Examined the grain in the Neck which appears as follow—viz.—The Wheat in field No. 7 which I expected would have been very fine scarcely merits the epithet—Middling the whole being too thin being injured by the frosts of Winter & the wet of this Spring. Of the red wheat which was sown in this field scarce any is to be seen and of the white (both imported from England) the ground

was but thinly Covered. The Corn ground Wheat in No. 3 was too thin every where—in places scarcely any. In the Orchard the Wheat in places was good—in other places indifferent—upon the whole scarcely to be denominated middling. No rust appeared among it, but the speck was as much here as in other fields—but I think not quite so much cheat. The Rye at this place may, upon the whole, be deemed Middling though a good deal injured by the Speck. In some places it stands thick & well—in others thin and much fallen down. The Barley, generally, was but indifferent; some parts of the field being low, thin, & having scarcely any head. Other parts again (particularly on the So. & West sides of the field) were pretty good. The Oats, in the aggregate may be called good and those growing from General Spotswoods Seed are very fine. The Clover in both Barley & Oats (where the grd. is tolerable) is very good. The flax is also good, but the best of it is a good deal entangled by the Winds, and beat down with the Rain. Finished plowing the Corn here to day and all the plows went to cross plowing of field No. 8 for B. Wheat but were directed to plow the So. part of it for Pease to be sown in Broad cast. Set one plow with a single horse to plow between the Pease which were planted in hills and which were getting foul.
At Muddy hole the plows were throwing the So. part of field No. 3 into three feet Ridges—to be hilled for Pease. The Hoes were in the New ground at the Mansn. House.
At Dogue run, Two plows were plowing for Pease. The other 3 and the Hoes were weeding Corn.
At Frenchs, three plows and a Harrow were preparing for, and putting in Pease in Field No. 5. The other Plow was throwing a furrow to the Corn before the Hoes which were weeding it.
At the Ferry the Plows & Hoes both were in the Corn.
 


Thursday 19th. Thermometer at 70 in the Morning—73 at Noon And 70 at Night. Wind in the Morning and evening No. Et.—at Noon So. Raining in the Morning and evening with Showers between.
Rid to the Ferry, French’s, Dogue run & Muddy hole Plantations.
At the three first, Work the same as yesterday. At the last, I had a piece of ground, containing 500 hills four feet a part, spaded up the depth of the Spade—half a bushel of well rotted farm yard dung put upon each 4 feet Square, and chopped in; after which the above number of Hills were made, & planted with Tobacco

Plants (of the common kind) given to me by Mr. Abednego Adams.
Began to cut grass in the large Meadow at the Mill to day.
 


Friday 20th. Thermometer at 64 in the Morning—72 at Noon And 62 at Night. Wind in the Morning & evening No. W. and at Noon So. Wt. Forenoon clear, Afternoon Cloudy with a heavy shower in the evening.
Visited the Plantations at Muddy hole, Dogue run, Frenchs & the Ferry.
At the first the Plows were in the ground intended for Pease, and the Hoes setting Corn in the New ground at the Mansn. House.
At the other three the work the same as yesterday and before, except that about Noon, the Plows at Frenchs finished plowing for Pease and went into the Corn at that place.
In the Morning, while we were at Breakfast, Mr. Jno. Mason, Son to Colo. Mason came in to ask my commands for France. After breakfast he returned.


   
   John Mason (1766–1849) had recently become a partner with the brothers James and Joseph Fenwick of Maryland in a trading company based in Bordeaux. He sailed for Bordeaux 22 June and returned two years later (COPELANDPamela C. Copeland and Richard K. MacMaster. The Five George Masons: Patriots and Planters of Virginia and Maryland. Charlottesville, Va., 1975., 245–61).



 


Saturday 21st. Thermometer at 62 in the Morning—72 at Noon And 71 at Night. Weather clear, Wind at No. Wt. in the forepart of the day & at North the latter part.
Visited all the Plantations.
In the Neck, the Plows were employed in preparing for Pease, & the Harrows putting them—one plow weeding the Potatoes in hills—all the Hoes in the Corn.
At Muddy hole—both Plows & Hoes were weeding Irish Potatoes.
At Dogue run three plows and the Hoes were in the Corn.
At Frenchs—The Plows and Hoes were in the Corn as usual, and the Harrow finished covering the last Pease—quantity sown 33 bushels. The ground being a little cloddy, that wch. was sown next the slash (running thro the field) was rolled.
At the Ferry both Plows, Hoes & harrow were in the Corn.
 


Sunday 22d. Thermometer at 67 in the Morning—78 at Noon And 76 at Night. Clear all day with the Wind at So. Wt.
Mr. Fendall, and Mr. Willm. Craik came to dinner and went

away afterwards—the latter to Alexandria and the former to Westmoreland.
 


Monday 23d. Thermometer at 72 in the Morning—88 at Noon And 78 at Night. Clear forenoon and very warm, the Wind being Southerly; About 3 Oclk. a cloud arose to the Westward which about 4 Oclock produced much rain and wind and entangled the flax that was rank very much.
Visited all the Plantations.
In the Neck, all the Hoes were weeding & setting Carrots where they were missing. Set two plows with single horses into the Corn with orders to throw the furrows towards the Corn—A small triangular harrow to level them and to tare the clods & grass asunder. One plow weeding the Pease in Hills and the others, & harrows preparing for, and putting in Pease broad-cast.
At Muddy hole, the Plows and Hoes finished, about 9 Oclock, weeding the Irish Potatoes. The first went to Frhs. and the others came to the New ground at the Mansn. Ho. & finished setting Corn—after which they came into the vineyard Inclosure to Weed Potatoes Carrots &ca. but the rain drove them in and the wetness of the ground prevented further working there.
At Dogue run, The Hoes, and the Plows were weeding Corn. The other 2 Plows being at Frenchs were ordered home this Evening.
At French’s—the 3 plows from Muddy—the two from Dogue run & the three belonging to the place were plowing the Corn—one, following the rest—turning the Mould to the Plant. Stopped one of the Plows & set in lieu of it two harrows to preparing the Newly plowed ground for Potatoes. The Hoe people were pulling weeding from some foul pease about Manleys Houses.
At the Ferry—Both Hoes & Plows were weeding Corn and a harrow preparing the Intervals betwn. for Potatoes.
 


Tuesday 24th. Thermometer at 67 in the Morning—78 at Noon And 67 at Night. Wind at No. Wt. in the Morning and weather clear but about One Oclock a cloud came up and produced rain but neither hard or much of it—afterwhich it turned cool—the Wind being at N. W.
Rid to all the Plantations.
In the Neck—the ground being too wet to plow in the Corn ground, those & the harrow which were there, were obliged to quit and return to the Pease ground—the rest working as usual. About 10 Oclock the Hoe people finished weeding & transplanting Carrots,

and all (except Ben who was left to Sow Pease, as the ground could be prepared—Lydia for the purpose of Milking, & Will because he was unable to walk and all 3 to weed the Pease in hills) came to the New ground at the Mansn. House.
At Muddy hole, the Hoes were in the New grd. and the Plows at French’s.
At Dogue run all the Plows (the two being returned from Frenchs) were plowing the Corn and the Hoes weeding it.
At Frenchs the same work as yesterday—but a plow was ordered to open furrows for Potatoes & the People to go about Planting of them tomorrow.
At the Ferry—One Plow opening furrows for Potatoes—the others weeding Corn. The Hoe people planting Potatoes after an Interval, occasioned by the continual rains and very wet ground of 16 days.
Began, yesterday, to set another Brick Kiln.


   
   Ben, who was about 59 years old, and Lydia, who was about 39, were both dower slaves (list of Negroes belonging to GW, c.June 1799, NjP: Armstrong Collection).



 


Wednesday 25th. Thermometer at 56 in the Morning—62 at Noon And 60 at Night. Morning clear & cool with the wind fresh from No. Wt. at which point it continued all day.
Rid to the Ferry, French’s and Dogue run Plantations.
At the Ferry—The Plows, Hoes and harrows were preparing for, and putting in Irish Potatoes. Began, and finished cutting the Rye at this place not so much because it was ripe, as because it was of little worth, and because the grain would get nothing by remaining and the Straw would grow worse. To what cause, unless to its being Sown too early, or too thick, to ascribe the meanness of this Rye, I know not; in the Autumn it looked the most promising of any I had.
At French’s—Began to Plant Potatoes. The Plows and harrows were preparing for it as yesterday.
At Dogue Run, The Plows and Hoes were in the Corn. Set two Harrows to preparing for the reception of Potatoes between the Carrots Cabbages &ca.
Set fire to another Brick kiln to day—qty. said to be 35,000.
Mrs. Stuart who went to Maryland on Sunday, returned this Morning accompanied by her brothr. George Calvert. Mr. Tracey came here this evening.


   
   George Calvert (1768–1838) was apparently the second oldest of Benedict Calvert’s surviving sons (BOWIEEffie Gwynn Bowie. Across the Years in Prince George’s County: A Genealogical and Biographical History of Some Prince George’s County, Maryland and Allied Families. Richmond, Va., 1947., 102–3).



 



Thursday 26th. Thermometer at 60 in the Morning—68 at Noon And 68 at Night. Clear all day with the Wind Southerly.
Rid to the Ferry, Frenchs, Dogue Run and Muddy hole Plantation.
At the Ferry—the Hoe People were (as yesterday) planting Potatoes. One harrow preparing for them—a Plow opening for, and covering of them and the other two Plows throwing a furrow to the Corn on each side one.
At French’s, The Plows having got through the Corn ground about 10 ’Oclock those belonging to Muddy hole returned home. The Work at this place being backward, I put the 6 hands which had been cradling, and all that could be spared from the Hay, to planting Potatoes and Weeding Corn—also to setting it in the Missing parts.
At Dogue run. The Hoes having finished weeding Corn, as was the case also with the Plows, the first were employed in planting Potatoes, two harrows preparing before them. Two plows (when one of them was not opening furrows for, & covering the Potatoes) were engaged in plowing between every other Corn-row (those first planted with Potatoes) and in the following manner—viz.—to the Corn, on each side, three furrows were thrown, wch. brought the Plows as near to the Potatoes which grew between as could be done with propriety. This plowing was immediately followed by the light triangular harrow which went four times between the Corn—i.e. twice between it and the Potatoes—once as near the latter as the tines could run without injuring them & next, as near the Corn as it could go without breaking it down, or touching it. This operation drew loose earth to both kinds of plants. Pulverised the ground—levelled the furrows and gave the whole a very good & garden like appearance. At this place, for an experiment, I caused five of the short rows of Potatoes at the No. Wt. corner of the field to be harrowed. This was done by running one of the double harrows twice upon the Potatoes (which had been just plowed). The ground by this means was put in fine order but some of the Potatoes were drawn up by the Roots—many appeared to be loosened and covered with the dirt. Time must shew how far they have been destroyed, or injured by this operation. The rows, especially the fifth; seemed to be as well taken as those adjoining.
At Muddy hole—One plow (which came from Frenchs last Night was employed in checquering at the distance of 3 feet the three feet ridges which had been plowed for Pease and the others were to open these furrows, to see if the time & trouble of hilling

could not be saved by it and the Pease equally well planted. The Hoes (as those also from the Neck) were in the New-ground, after they had wed the things in the Vineyard inclosure.
 


Friday 27th. Thermometer at 62 in the Morning—67 at Noon and 66 at Night. A brisk So. Wt. Wind all day. Morning tolerably clear but the Clouds soon began to gather, & by Noon it was very thick & now & then dropping rain but none fell though it continued very Cloudy.
Mr. Griffith, who came in yesterday afternoon, staying to dinner prevented my riding to day. Colo. Wren (Commr. for receiving the list of Taxable property) came in before dinner & went away with Mr. Griffith.


   
   James Wren (c.1728–1815) of Long View, Fairfax County, was appointed tax commissioner in “Truro district” by the Fairfax County court 22 Jan. 1788 and took the oath of office 19 May 1788 (Fairfax County Order Book for 1783–88, 488, 505, Vi Microfilm). Born in King George County, he moved to Fairfax County by 1756. He was a vestryman of Fairfax Parish by 1766 and became a justice of the Fairfax County court in 1783 (STEADMAN [2]Melvin Lee Steadman, Jr. Falls Church by Fence and Fireside. Falls Church, Va., 1964., 471–78).



 


Saturday 28th. Thermometer at 64 in the Morning— at Noon and 66 at Night. Wind at So. Wt. and Morning very cloudy, but no rain had fallen in the Night; it afterwards cleared and became pleasant.
The Inhabitants of Alexandria having received the News of the ratification of the proposed Constitution by this State, and that of New Hampshire and having determined on public rejoicings, part of which to be in a dinner, to which this family was envited Colo. Humphreys my Nephew G. A. Washington & myself went up to it and returned in the afternoon.
On my way up I visited all my Plantations and
At the Ferry, found that the Planting of Potatoes had been compleated last night—quantity 128 bushls. That the Hoe people were gathering up, & shocking the Rye which had been cut down on Wednesday. And that three plows were throwing, as at Dogue run and in the Neck, 6 furrows to the Corn, 3 on each side; followed by the light harrow and one of the dble. harrows (drawn by the Mules) was going to work where the Potatoes had been Planted in the No. part of the field for the purpose of levelling the covering over them and tearing up the grass where the ground was harder.
At French’s—Precisely the same work was going forward as on Thursday with some additional hands from the Meadows yesterday and to day.

At Dogue-run—the Hoe people had finished planting (last evening) Irish Potatoes and were weeding, and thinning the Carrots in Rows between the Corn.—qty. of Potats. 124½ Bls.
At Muddy hole—the Plows were at Work for Pease and the Hoes were in the Mansion house New ground.
In the Neck—The Hoe People except two Men, two boys, and a Woman who were weeding Pease (in hills) were in the Mansion Ho. New ground. The Plows that were not in the Corn ground, and the Harrows, having just finished preparing for, and putting in Pease & Beans in broadcast had returned to, and were preparg. for Buck Wht. All the ground in field No. 8, South of the road leading to the Creek landing was Sown with Pease; to do which it took 21 bushels: Whereof 13¾ bushels were of the large redish crowder kind which was on the East part next to the gate—as far as a line of stakes—the remainder 7¼ bushls. in the West part, were of the common Sort of Pease. On the other, or No. side of the Road, & next the Creek, were 2¾ bushls. of homony beans sown in broadcast.


   
   The New Hampshire Convention ratified the Constitution 21 June by a vote of 57 to 46, and Virginia’s Convention did the same four days later with a vote of 89 to 79. As the ninth and tenth states to ratify, they made it legally possible to implement the new Constitution.



   
   Alexandria received news of Virginia’s ratification during the previous evening and of New Hampshire’s action a short time later. “Foederal to a man,” the Alexandrians promptly illuminated their town “in an elegant manner” and communicated “the agreeable intelligence . . . to . . . neighbours, up and down the river, by a well timed discharge of cannons.” The dinner held this day was at John Wise’s tavern. GW “was met some miles out of town by a party of Gentlemen on horseback, and escorted to the tavern, having been saluted on his way by the light infantry company in a respectful manner. His arrival was announced by a discharge of ten cannon,” and after dinner ten toasts were drunk, each punctuated by a cannon shot (GW to Charles Cotesworth Pinckney, 28 June 1788, DLC:GW; GW to Benjamin Lincoln, 29 June 1788, MH; Pa. Packet, 11 July 1788).



 


Sunday 29th. Thermometer at 62 in the Morning—68 at Noon And 68 at Night—Wind at No. Wt. with flying clouds & cool all day. Towards evening the appearances of rain encreased but none fell.
 


Monday 30th. Thermometer at 60 in the Morning—72 at Noon And 72 at Night. Morning clear & cool, the Wind being at No. W. but shifting afterwards to the So. Wt. it grew warm.
Rid to the Ferry, French’s and Dogue run Plantations; and to the Brick yard.

At the Ferry—three plows & two harrows were at work as mentioned yesterday & the other people were gathering up & Shocking the Rye which had been cut down.
At French’s. The Muddy hole plows came there about 8 Oclock; and the Hoe People from D. Run (except the two old women) about 11; in order that my Corn might be hoed and my Potatoes get Planted. And abt. 5 Oclock in the Afternoon 12 hands from the Neck were also added to them. The whole employed in Weeding & setting Corn, & planting Potatoes. Two harrows and one plow were preparing for, and covering the latter—While 4 plows threw a single furrow on each side of the Corn to facilitate the Hoe work.
At Dogue Run—the Hoes, until I ordered them to French’s were weeding and thinning Carrots; but seeing no prospect of their accomplishing it today, and the work above mentioned being more essential the change of course was made. Three plows were Plowing Corn as usual. The little harrow following. Moll being Sick the 2d. harrow (newly-fitted up) was stopd.
At Muddy hole—the Plows having checquered the ground intended for Pease went, as before mentioned, to French’s. The Hoe people having, abt. 5 Oclock, finished the Mansion House New ground, recd. the Pease sent me by Colo. Spaight & those brought from York river by my Nephew, and went to planting them in the following manner—viz.—the small white Peas picked from the others, which were red, and which hardly exceeded a pint were to be planted in the South Corner of the ground. Then leaving an interval of a Row, the Red Pease of do. were to be planted, & then after another interval of a Row, those from York River were to follow.


   
   Moll, a laborer, may be the cook Molly, age 45, who was at Dogue Run in 1799 (see entry for 18 Feb. 1786; list of Negroes belonging to GW, c.June 1799, NjP: Armstrong Collection).



   
   The peas from Richard Dobbs Spaight came to Mount Vernon “by way of Baltimore.” GW sent his thanks to Spaight on 25 May, promising to “cultivate the Pease with care—this year in hills, to accumulate Seed—Next year in broadcast, for a crop” (Nc-Ar).



